Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 1 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 2 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 3 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 4 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 5 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 6 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 7 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 8 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 9 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 10 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 11 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 12 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 13 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 14 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 15 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 16 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 17 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 18 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 19 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 20 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 21 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 22 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 23 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 24 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 25 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 26 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 27 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 28 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 29 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 30 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 31 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 32 of 37
Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 33 of 37
                                    Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 34 of 37
                                                                                    CIVIL COVER SHEET                                                                                           \C\- ~~LoS
The JS 44 c1Y1l cover sheet and the mfonnatton contamed herem neither replace nor supplement the filmg and service ofpleadmgs or other papers as reqmred by law, ex
provided by local rules of court This fonn, approved by the Jud1c1al Conference of the Vmted States m September 1974, ts required for the use of the Clerk of Court for
purpose oftmttatmg the CIVIi docket sheet (SEE INSTRUCTIONS ON NEXI PAOE OF Tli/S fORMJ
I. (a) PLAINTIFFS                                                                                                               DEFENDANTS
 RICHARD E. FISCHBEIN, MD,                                                                                                   IQVIA, Inc.

        (b) County of Residence of First Listed Plamttff                    Luzerne                                             County of Residence of Fust Listed Defendant                              _~on~omery_
                                      (EXCEPT IN US PLAINTIFF CASE'S)                                                                                                (IN US PLAINTlfF CASES ONLY)
                                                                                                                                NOTE          IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                              TilE, TRACT OF LAND INVOLVED

        ( C) Attorneys (Pmn Name, Address. and Telephone Number)                                                                 Attorneys (lj Known)

 Richard Shenkan, Shenkan Injury Lawyers, LLC, P.O. Box 7255, New
 Castle, PA 16107, (800) 601-0808

                                                                    "X" In One Box Only)                                                                                    IP AL PARTIES (Place an                  "X m One Bo,
                                                                                                                                                                                                              and One Box for Dejen
:'."J   I   U S Government                                                                                                                                                      F                                                   PTF
               Plamt1ff                                  ru S   Government Nor a Party)                           C'1t1zen of Tills State                                               Incorporated or Pnnc1pal Place                ::::J 4
                                                                                                                                                                                          of Busmess In Thts State

'.1 2 t; S Government                       :'."J 4   D1vers1ty                                                   Citizen of Another State                  ::, 2       ::::J       2   Incorporated and Prmc1pal Place               ::,
         Defendant                                      (Indicate Citizenship of Parnes In item Ill)                                                                                       of Busmess In Another State

                                                                                                                                                            ::, 3       ::,             Fore1gn Nation                                Cl 6

IV. NATURE OF SVITIP!acean                               X"mOneBoxOnly)                                                                                                  Chck here for Nature of Smt Code Desert t1ons
               CO    ~OT                                         ,, •'tORTS '                                              RFEITURE/PENALTY                               BANKRUPTeY                 O HERS'l'AT
•       II OInsurance                               PERSONAL INJL'RY                   PERSONAL INJl:RY        :'."J    62 5 Drug Related Seizure                :J 422 Appeal 28 USC 158                    a    375 False Clanns Ac
:'."J   120Manne                              :'."J 310 Airplane                :'."J 365 Personal !nJury -                  of Property 21 use 881              :'."J 423 Withdrawal                        ::'J 376 Qw Tarn (31 US
::J     130 Miller Act                        :'."J 315 Airplane Product                    Product L1ab1hty   ::::J    690 Other                                          28 use 151                                        3729(a))
:'."J   140 Negonable Instrument                          L1ab1hty              ::, 36 7 Health Care/                                                                                                         n          400 State Reapport10
::J     150 Recovery of Overpayment           ::::J 320 Assault Libel &                    Pharmaceuncal                                                                              IG                          ::::J 410 Antitrust
              & Enforcement of Judgment                   Slander                          Personal lnjlll)'                                           cl 820 (' opynghts                                         :'."J 430 Banks and Bank
:."J    I 5 I Medicare Act                    ::::J 330 Federal Employers·                 Product Liability                                           :'.'J 830 Patent                                      •           450 Commerce
:."J    152 Recovery of Defaulted                         L,ab1hty            •        368 Asbestos Personal                                           :'."J 8.35 Patent • Abbreviated                            ::, 460 Deportation
              Student Loans                  Cl 340 Manne                                   Injury Product                                                        New Drug Apphcanon                              a 470 Racketeer Influe
              (Excludes Veterans)             ::::J 34 5 Manne Product                      L1abihcy                                                   :'."J 840 Trademark                                                   Conupt Orgamz.
 ::'J   15 3 Recovery of Overpayment                      L1ab1hty                    PERSONAL PROPERTY                                                                                                           ::'J 480 Consumer Credi
              of Veteran's Benefits           :'."J 350 Motor Velucle           :J 370 Other Fraud             '-1      710 fair Labor Standards       ::, 861 HIA (1395ft)                                       :'.J 48.5 Telephone Cons
•       160 Stockholders· Swts                :'."J 355 Motor Vehicle           :'."J 371 Truth m Lendmg                     Act                       :'."J 862 Black Lung (923 J                                           Protection Act
:'.'J   190 Other Contract                               Product L1abihty       :'.'J 380 Other Personal       :J       720 Labor/Management           n 863 DIWC/DJWW (405(g)) '.1 490 Cable/Sat 1V
 a      195 Contract Product L1ab1hty         Cl 360 Other Personal                        Property Damage                   Relanons                            •
                                                                                                                                                             864 SSID Title XVI                              •           850 Secuntles/Comn
 ::::J  196 Francluse                                    Injury               •        385 Property Damage     :'."J    740 Ra,lway Labor Act          a 865 RSI (405(gl)                                                    Exchange
                                              (1 362 Persona! lnJury -                     Product Liability   :J       751 Family and Medical                                                                    :it 890 Other Statutory I
                                                         Medical Mal cllce                                                   Leave Act                                                                            (J 89 I Agncu!tural A.ct
LC;.;:;.JiE=.!i::.!~~~R~T:.i·Y..:,t..::_...~'_t:,_,:.CJV~=RI=G~IIT~S,:.__+.!.!:=O~NE=R~P.eE.!.TI~T~l~O:;;NlllS~CI       790 Other Labor L111gat1on   1--,FE=»""E"'RA,...,..,,L,..T""AX.,..,,,,'"'S""U""IT"'s,---1 :'.J 893 Envuonmental ~
 ::'J 210 Land Condemnanon                    ::::J 440 Other ClVII Rights             Habeas Corpus:           :'."J   791 Employee Renrement         :'."J 870 Taxes (l; S Plamnff                              (1 895 Freedom of Info
 :'.'J 220 Foreclosure                        ::::J 441 Votlng                  :'.'J 46 3 Aben Detamee                     Income Secunty Act                    or Defendant)                                              Act
Cl 230 Rent Lease & Ejectlnent                Cl 442 Employment                  :'."J 510 Mollons to Vacate                                                     •
                                                                                                                                                             871 IRS- Tlurd Party                                  :'."J 896 Arb1trat1on
•      240 Torts to Land                      Cl 443 Housmg/                               Sentence                                                               26 t:SC 7609                               •           899 Admm1strat1ve I
 :'."J 245 Tort Product L1ability                        Accommodations         a 530 General                                                                                                                                Act!ReV1ew or A
 (J 290 All Other Real Property               a 445 Amer w/D1sab1ht1es. Cl 535 Death Penalty                                 IMMIGRATION                                                                                     Agency DeclSlor
                                                         Employment                    Other,                   :'."J   462 Naturahzatton Apphcat1on                                                              a 950 Const1tut1onal1ty
                                              ::, 446 Amer w/D1sab1ht1es - ::, 540 Mandamus & Other             '.1     465 Other imnugratlon                                                                                State Statutes
                                                         Other                   ::::J 550 CMI Rights                       Actions
                                              '.1 448 Education                 :'."J 555 Pnson Condition
                                                                              •        560 CMI Detamee -
                                                                                           Conditions of
                                                                                           Confinement
V. ORIGIN              IP/ace an "X"mOneBoxOntn
::J I Ongmal                  O 2 Removed from                      ::J 3    Remanded from                                                                                                                                 ::J 8 Mult1d
      Proceedmg                      State Court                             Appellate Court                                                                                                                                     L1ttgat
                                                                                                                                                                                                                                Direct




VIl. REQUESTED IN                                                                                                       DEMAND$                                                     CHECK YES only 1f demanded m comp!.
     COMPLAINT:                                                                                                                                                                     JlIRY DEMAND:        ::J Yes   ::JN
VIII. RELATED CASE(S)
                                                      (See tnstructlons)
      IFANY
DATE
 11/07/2019
FOR OFFICE t;SE ONLY

        RECEIPT#                      AMOL'NT                                          APPL YING IFP                                             JCDGE                                         MAG JL'DGE
                           Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 35 of 37
                                                                    UNITED STATES DISTRICT COURT
                                                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                              DESIGNATION FORM
                        (10 bt us,d by co1111Stl or pro st platn1iff10 indicate lht cawgory 0/1/tt cast/or lht prtrpost ofassipmtnt to tht appropriatt calendar)

    Address of Plaintiff:           Dr. Richard E. Fischbein, 562 Wyoming Ave. FL 1 Kingston, PA 18704
    Address of Defendant:             IQVIA, Inc., One IMS Drive, Plymouth Meeting, Pennsylvania, 19460
    Place of Accident, Incident or Transaction: _ _ _ _ _ _ _ _ _ _P_e_n_n_s_;y;....l_v_a_n_i_a_,_U_S_A
                                                                                                      _________

    RELATED CASE, IF ANY:
    Case Number: _ _ _ _ _ _ _ _ _ _ __                             Judge: _ _ _ _ _ _ _ _ _ _ _ __                              Date Terminated:

    Civil cases arc deemed related when Yu is answered to any of the following questions:

    I.    Is this case .related to property included in an earlier numbered suit pending or within one year                          YesD                  No[2]
          previously terminated action in this court?

    2.    Docs this case involve the same issue of fact or ~row out of the same transaction as a prior suit                          YesD                  No[l]
          pending or within one year previously terminated action in this court?

    3.    Docs this case involve the validity or infringement ofa patent already in suit or any earlier                              YesD                  No[{]
          numbered case pending or within one year previously terminated action of this court?

    4.    Is this case a second or successive habeas corpus, social security appeal, or pro sc civil rights                          YesD                  No[ll
          case filed by the same individ1111l?

    I certify that, to my knowledge, the within case                                related to any ease now pending or within one yelll' previously terminated action
    this court e"ccpt as noted above.
    DATE:      11/07/2019                                                                                                                            A 79800
                                                                             Attomty-al-law I Pro Sit Plaintfjf                                 Altornty lD. # (i/app/lcablt)


    CIVIL: (Place a ../ in oat calq:ory oaly)

    A.                                                                                          ll.   Div~nlo• Jllrlsiicdon Cuts:


    •••                                                                                        •
          Indemnity Contract, Marine: Contract, and All Other Contracts
          1.                                                                                          I.    Insurance Contract and Other Contracts
          FELA
          2.
          Jones Act-Personal Injury
          3.
                                                                                               ••     2.
                                                                                                      3.
                                                                                                            Airpl1111e Personal Injury
                                                                                                            Assault. Defamation
    •     Antitrust
          4.
      s. Patent                                                                                B      4.    Marine Personal Injury


    •B ~:
                                                                                                            Motor Vehicle Personal Injury
          Labor-Management Relations
          Civil Rights                                                                         •• !:  7.
                                                                                                            Other Personal Injury (Please spcc;/)1: _ _ _ _ _ __
                                                                                                            Products Liability
    0 I. Habeas Corpus
      9. Securities Act(s) Cases                                                               ••     3.
                                                                                                            Products Liability - Asbestos

    B IO. Social Security Review Cases
    @ 11. All other Federal Question Cases
                                                                                                      9.    All other Diversity Cases
                                                                                                            (Pltase specify): _ _ _ _ _ _ _ _ _ _ _ _ __

                (Pltast spccif>j:                 47 U.S.C. SS 227


                                                                               ARBITRATION CERTIFICATI0:'11
                                                      (Th, effect of1h1s ettrttflcation ts 10 rtinov, t/r, case from tltpb,ltty for orbitrollon.)

                      Richard Shenkan
    I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,, cOW1sel of record or prose phuntiff, do hereby ccmfy

                Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge 1111d belief. the damages recoverable in this civil action CllSe
                e"cced the sum of SI S0,000.00 e"clusive of interest and costs:
                 Relief other than monetary damages is sou


     DATE:     Q1/Q7/2Q19                                                                                                                           PA 79800
                                                                             Attomt)..at-law I Pro                                             At1omty lD. # (ifapplicablt)

     NOTE: A trial de novo will be a trial by Jury only 1fthcn: has been cornphance with F R.C.P 31

    Cw lff(J'ltl/lJ


✓
     Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 36 of 37



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTER'l DISTRICT OF PE~SYLVA.'lIA

                   CASE MANAGEMENT TRACK DESIGNATION FORM

   Richard Fischbein, M.D.,                                                 CNILACTION

                      v.
   IQVIA, Inc                                                               NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 C.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              (X)
(f) Standard Management - Cases that do not fall into any one of the other tracks.                  ( )


 11/07/2019                       Richard Shenkan                    Plaintiff and the Putative Class
Date                               Attorney-at-law                      Attorney for
 ( 800)601-0808                   (888)769-1774                       rshenkan@shenkanlaw.com


Telephone                           FAX Number                          E-Mail Address


(Civ. 660) 10/02
         Case 2:19-cv-05365-NIQA Document 1 Filed 11/14/19 Page 37 of 37




                               Rider to Civil Cover Sheet

                                 Case                                       Date
         Case Name                           Jurisdiction       Judge
                              Number                                     Terminated
  Mussat v. IQVIA, Inc.     19· 1204        Seventh Circuit              Pending
  Advanced Obstetrics
                                                              Neal B.
  & Gynecology, P .C. v.    3:1s-cv-197     N.D. Miss.                   11/06/2019
                                                              Biggers
  Quintiles
  Fischbein v. IQVIA,                                         Thomas D.
                            1: 19·cv·373    M.D.NC                       06/06/2019
  Inc.                                                        Schroeder
  Thomas v. IQVIA,                                            L. Patrick
                            1: 19·cv· 180   M.D.:NC                      03/22/2019
I Inc.                                                        Auld (M)
l   Garner v. IQVIA, Inc.   8: 19-cv·00 1   M.D. Fla.
                                                              William F.
                                                              Jung
                                                                         03/11/2019
